Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 25, 2019

                                         No. 04-17-00563-CV

                  FIRE CHIEF CHARLES HOOD, In His Official Capacity Only,
                                     Appellant

                                                   v.

                               Fernando MUNOZ and Edward Chacon,
                                           Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI16293
                            Honorable Norma Gonzales, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice (not participating)
                  Patricia O. Alvarez, Justice

           Appellees’ motion for rehearing is DENIED.


           It is so ORDERED on January 25, 2019.
                                                         PER CURIAM



ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court